          Case 9:19-bk-00846-FMD         Doc 14    Filed 02/14/19      Page 1 of 11



                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION
                                 www.flmb.uscourts.gov

In re:                                                       Case No. 9:19-bk-00846
                                                             Chapter 13
Alia Fontes


            Debtors.
__________________________________________/

                        NOTICE OF FILING CHAPTER 13 PLAN

COMES NOW, the Debtor, Alia Fontes, by and through undersigned counsel and hereby gives
notice that a Chapter 13 Plan, was filed with the Court on this 14th day of February, 2019.

                                    Certificate of Service

I HEREBY certify that a true and correct copy of a Chapter 13 Plan and a Notice of Chapter 13
Bankruptcy Case (Doc 6) was delivered to David Lawrence Center, 6075 Bathey Lane, Naples,
FL 34116, Internal Revenue Service, Attn: Bankruptcy, PO Box 7346, Philadelphia, PA 19101-
7346 and the addresses on the mailing list by electronic delivery and/or First Class mail and
facsimile if indicated, this 14th day of February, 2019.



                                                   Trunkett Law Firm, LLC
                                                   2271 McGregor Blvd., Suite 300
                                                   Fort Myers, FL 33901
                                                   (239) 790-4529
                                                   Fax (239) 790-5404



                                                   s/s Joseph Trunkett
                                                   Joseph Trunkett
                                                   Florida Bar #999131

Mailing List
Creditor’s Matrix

JON WAAGE, TRUSTEE                                 UNITED STATES TRUSTEE
PO BOX 25001                                       501 E POLK STREET, SUITE 1200
BRADENTON, FL 34206-5001                           TAMPA, FL 33602
                                 Case 9:19-bk-00846-FMD
                                           UNITED STATESDoc 14 Filed 02/14/19
                                                         BANKRUPTCY    COURT Page 2 of 11
                                                           MIDDLE DISTRICT OF FLORIDA
                                                              FORT MYERS DIVISION
IN RE:

      Debtor(s) Alia Fontes                                                                                              CASE NO.:


                                                                         CHAPTER 13 PLAN

A.        NOTICES.
Debtor must check one box on each line to state whether or not the Plan includes each of the
following items. If an item is checked as “Not Included,” if both boxes are checked, or if neither box
is checked, the provision will be ineffective if set out later in the Plan.

  A limit on the amount of a secured claim based on a valuation which may result in a partial
  payment or no payment at all to the secured creditor. See Sections C.5(d) and (e). A separate                               Included       ■    Not included
  motion will be filed.
  Avoidance of a judicial lien or nonpossessory, nonpurchase money security interest under 11 U.S.
                                                                                                                              Included       ■    Not included
  C. § 522(f). A separate motion will be filed. See Section C.5(e).
  Nonstandard provisions, set out in Section E.                                                                          ■    Included            Not included



B.      MONTHLY PLAN PAYMENTS.
Plan payments include the Trustee’s fee of 10% and shall begin 30 days from petition
filing/conversion date. Debtor shall make payments to the Trustee for the period of 60
months. If the Trustee does not retain the full 10%, any portion not retained will be
disbursed to allowed claims receiving payments under the Plan and may cause an
increased distribution to the unsecured class of creditors

                  1.                                          from
                         $1,000.00                            months                       1                 through      3       ;

                  2.                                          from
                         $2,000.00                            months                       4                 through     60       ;

C.         PROPOSED DISTRIBUTIONS.

                       1.         ADMINISTRATIVE ATTORNEY'S FEES.

Base Fee                    $4,500.00          Total Paid Prepetition                    $2,000.00                  Balance Due       $2,500.00

MMM Fee                     $1,800.00          Total Paid Prepetition                       $0.00                   Balance Due       $1,800.00

Estimated Monitoring Fee at                                  $50.00                 per Month.



Attorney's Fees Payable Through Plan at                                                   $400.00         Monthly (subject to adjustment).




1 All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.
                                                                                                                                           Page 1 of 6
                    Case 9:19-bk-00846-FMD Doc 14 Filed 02/14/19 Page 3 of 11
■   NONE       2. DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C. §101(14A)).


    NONE      3.       PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).

              Last 4 Digits of Acct. No.   Creditor                             Total Claim Amount


                                           Internal Revenue Service                    $6,000.00          .




               4.     TRUSTEE FEES. From each payment received from Debtor, the Trustee shall receive a fee,
the percentage of which is fixed periodically by the United States Trustee.



                5.      SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors under the Plan,
other than amounts allocated to cure arrearages, shall be deemed adequate protection payments. The Trustee shall
disburse adequate protection payments to secured creditors prior to confirmation, as soon as practicable, if the Plan
provides for payment to the secured creditor, the secured creditor has filed a proof of claim or Debtor or Trustee has
filed a proof of claim for the secured creditor under § 501(c), and no objection to the claim is pending. If Debtor's
payments under the Plan are timely paid, payments to secured creditors under the Plan shall be deemed contractually
paid on time.


     NONE          (a)     Claims Secured by Debtor`s Principal Residence Which Debtor Intends to Retain -
                   Mortgage, HOA and Condo Association Payments, and Arrears, if any, Paid Through the
                   Plan. If the Plan provides for curing prepetition arrearages on a mortgage on Debtor's principal
                   residence, Debtor will pay, in addition to all other sums due under the proposed Plan, all regular
                   monthly postpetition mortgage payments to the Trustee as part of the Plan. These mortgage
                   payments, which may be adjusted up or down as provided for under the loan documents, are due
                   beginning the first due date after the case is filed and continuing each month thereafter. The Trustee
                   shall pay the postpetition mortgage payments for Debtor's principal residence on the following
                   mortgage claims:
                           Last Four Creditor              Collateral Address   Regular        Gap               Arrears
                           Digits of                                            Monthly        Payment
                           Acct. No.                                            Payment
                      1.   8881      Wilshire Lakes Master 5007 Fairhaven       $138.00         $138.00          $8,245.65
                                     Assoc                 Lane, Naples, FL




■    NONE       (b)      Claims Secured by Other Real Property Which Debtor Intends to Retain - Mortgage
                Payments, HOA and Condo Association Payments, and Arrears, if any, Paid Through the
                Plan. If the Plan provides to cure prepetition arrearages on a mortgage, Debtor will pay, in addition
                to all other sums due under the proposed Plan, all regular monthly postpetition mortgage payments
                to the Trustee as part of the Plan. These mortgage payments, which may be adjusted up or down as
                provided for under the loan documents, are due beginning the first due date after the case is filed and
                continuing each month thereafter. The Trustee shall pay the postpetition mortgage payments on the
                following mortgage claims:




                                                                                                              Page 2 of 6
                 Case 9:19-bk-00846-FMD Doc 14 Filed 02/14/19 Page 4 of 11
    NONE
           (c)     Claims Secured by Real Property - Debtor Intends to Seek Mortgage Modification. If
           Debtor obtains a modification of the mortgage, the modified payments shall be paid through the
           Plan. Pending the resolution of a mortgage modification request, Debtor shall make the following
           adequate protection payments to the Trustee: (1) for homestead property, the lesser of 31% of gross
           monthly income of Debtor and non-filing spouse, if any (after deducting homeowners association
           fees), or the normal monthly contractual mortgage payment; or (2) for non-homestead, income-
           producing property, 75% of the gross rental income generated from the property.

                   Last Four     Creditor                     Collateral Address
                   Digits of                                                                    Adequate Protection
                   Acct. No.                                                                    Payment

              1.   9003          Pacific Union Financial      5007 Fairhaven Lane, Naples, FL   $1,500.00




■   NONE   (d)     Claims Secured by Real Property or Personal Property to Which Section 506
           Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322 (b)(2), this provision does not apply
           to a claim secured solely by Debtor's principal residence. A separate motion to determine secured
           status or to value the collateral must be filed. The secured portion of the claim, estimated below,
           shall be paid. Unless otherwise stated in Section E, the payment through the Plan does not include
           payments for escrowed property taxes or insurance.
■   NONE   (e)    Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C. § 506.
           Debtor must file a separate motion under § 522 to avoid a judicial lien or a nonpossessory,
           nonpurchase money security interest because it impairs an exemption or under § 506 to determine
           secured status and to strip a lien.
■   NONE   (f)     Claims Secured by Real Property and/or Personal Property to Which Section 506
           Valuation DOES NOT APPLY Under the Final Paragraph in 11 U.S.C. § 1325(a). The claims
           listed below were either: (1) incurred within 910 days before the petition date and secured by a
           purchase money security interest in a motor vehicle acquired for the personal use of Debtor; or (2)
           incurred within one year of the petition date and secured by a purchase money security interest in
           any other thing of value. These claims will be paid in full under the Plan with interest at the rate
           stated below.
■   NONE   (g)    Claims Secured by Real or Personal Property to be Paid with Interest Through the
           Plan under 11 U.S.C. § 1322(b)(2). The following secured claims will be paid in full under the
           Plan with interest at the rate stated below.
■   NONE   (h)   Claims Secured by Personal Property - Maintaining Regular Payments and Curing
           Arrearage, if any, with All Payments in Plan.
■   NONE   (i)     Secured Claims Paid Directly by Debtor. The following secured claims are being made via
           automatic debit/draft from Debtor's depository account and are to continue to be paid directly to the
           creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay is
           terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors
           and lessors upon the filing of this Plan. Nothing herein is intended to terminate or abrogate Debtor's
           state law contract rights.
■   NONE   (j)     Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the following
           collateral/property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is terminated in rem
           as to Debtor and in rem and in personam as to any codebtor as to these creditors upon the filing of
           this Plan.
                                                                                                   Page 3 of 6
                       Case 9:19-bk-00846-FMD Doc 14 Filed 02/14/19 Page 5 of 11
■   NONE          (k)     Secured Claims That Debtor Does Not Intend to Pay. Debtor does not intend to make
                  payments to the following secured creditors. The automatic stay is terminated in rem as to Debtor
                  and in rem and in personam as to any codebtor with respect to these creditors upon the filing of this
                  Plan. Debtor's state law contract rights and defenses are neither terminated nor abrogated.
                6.      LEASES / EXECUTORY CONTRACTS. As and for adequate protection, the Trustee shall
disburse payments to creditors under leases or executory contracts prior to confirmation, as soon as practicable, if the
Plan provides for payment to creditor/lessor, the creditor/lessor has filed a proof of claim or Debtor or Trustee has
filed a proof of claim for the secured creditor/lessor under § 501(c), and no objection to the claim is pending. If
Debtor's payments under the Plan are timely paid, payments to creditors/lessors under the Plan shall be deemed
contractually paid on time.
■   NONE           (a)    Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid
                   and Arrearages Cured Through the Plan. Debtor assumes the following leases/executory
                   contracts and proposes the prompt cure of any prepetition arrearage as follows.
■   NONE           (b)     Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid
                   Directly by Debtor. Debtor assumes the following lease/executory contract claims that are paid via
                   automatic debit/draft from Debtor's depository account and are to continue to be paid directly to the
                   creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay is
                   terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors
                   and lessors upon the filing of this Plan. Nothing herein is intended to terminate or abrogate Debtor's
                   state law contract rights.
■   NONE
                   (c)     Rejection of Leases/Executory Contracts and Surrender of Real or Personal Leased
                   Property. Debtor rejects the following leases/executory contracts and will surrender the following
                   leased real or personal property. The automatic stay is terminated in rem as to Debtor and in rem
                   and in personam as to any codebtor as to these creditors and lessors upon the filing of this Plan.




7.     GENERAL UNSECURED CREDITORS. General unsecured creditors with
allowed claims shall receive a pro rata share of the balance of any funds remaining after
payments to the above referenced creditors or shall otherwise be paid under a subsequent
Order Confirming Plan. The estimated dividend to unsecured creditors shall be no less than $0.00              .
D.    GENERAL PLAN PROVISIONS:
      1.      Secured creditors, whether or not dealt with under the Plan, shall retain the liens securing such
      claims.

       2.     Payments made to any creditor shall be based upon the amount set forth in the creditor's proof of
       claim or other amount as allowed by an Order of the Bankruptcy Court.

       3.      If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b), property of the estate
       shall not vest in Debtor until the earlier of Debtor's discharge or dismissal of this case, unless the Court
       orders otherwise. Property of the estate

              (a) shall not vest in Debtor until the earlier of Debtor's discharge or dismissal of this case, unless the
           Court orders otherwise, or

       ■      (b) shall vest in Debtor upon confirmation of the Plan.




                                                                                                           Page 4 of 6
        4.             Case listed
                The amounts   9:19-bk-00846-FMD          Docare
                                     for claims in this Plan  14based
                                                                   Filed 02/14/19
                                                                      upon           Page
                                                                           Debtor's best     6 of 11
                                                                                         estimate  and belief and/or the
        proofs of claim as filed and allowed. Unless otherwise ordered by the Court, the Trustee shall only pay
        creditors with filed and allowed proofs of claim. An allowed proof of claim will control, unless the Court
        orders otherwise.

        5.      Debtor may attach a summary or spreadsheet to provide an estimate of anticipated distributions. The
        actual distributions may vary. If the summary or spreadsheet conflicts with this Plan, the provisions of the
        Plan control prior to confirmation, after which time the Order Confirming Plan shall control.

        6.      Debtor shall timely file all tax returns and make all tax payments and deposits when due.
        (However, if Debtor is not required to file tax returns, Debtor shall provide the Trustee with a statement to
        that effect.) For each tax return that becomes due after the case is filed, Debtor shall provide a complete copy
        of the tax return, including business returns if Debtor owns a business, together with all related W-2s and
        Form 1099s, to the Trustee within 14 days of filing the return. Unless otherwise ordered, consented to by the
        Trustee, or ordered by the Court, Debtor shall turn over to the Trustee all tax refunds in addition to regular
        Plan payments. Debtor shall not instruct the Internal Revenue Service or other taxing agency to apply a
        refund to the following year's tax liability. Debtor shall not spend any refund without first having
        obtained the Trustee's consent or Court approval.


E.    NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy Procedure 3015(c). Note:
Any nonstandard provisions of this Plan other than those set out in this section are deemed void and are stricken.
1. Debtor will pay the Homeowner association fees coming due post bankruptcy filing directly to Wilshire Lakes
Homeowners Association. Debtor is curing the arrears only in the Chapter 13 Plan.




                                                   CERTIFICATION

       By filing this document, the Attorney for Debtor, or Debtor, if not represented by an attorney, certifies
that the wording and order of the provisions in this Chapter 13 Plan are identical to those contained in the
Model Plan adopted by this Court, and that this Plan contains no additional or deleted wording or nonstandard
provisions other than any nonstandard provisions included in Section E.


SIGNATURE(S):



Debtor(s)

/s/ Alia Fontes                                                                       Date February 13, 2019

                                                                                      Date
                                                                                                        Page 5 of 6
                      Case 9:19-bk-00846-FMD   Doc 14   Filed 02/14/19   Page 7 of 11

Attorney for Debtor(s)

/s/ Joseph Trunkett                                                      Date February 13, 2019




                                                                                           Page 6 of 6
                          Case
                           Case9:19-bk-00846-FMD
                                9:19-bk-00846-FMD Doc
                                                   Doc14
                                                       6                                 Filed 02/14/19
                                                                                               02/04/19          Page 8
                                                                                                                      1 of 11
                                                                                                                           2

Information to identify the case:
Debtor 1                 Alia Fontes                                                            Social Security number or ITIN    xxx−xx−4861

                         First Name    Middle Name   Last Name                                  EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                                        Social Security number or ITIN _ _ _ _
(Spouse, if filing)      First Name    Middle Name   Last Name
                                                                                                EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court         Middle District of Florida
                                                                                                Date case filed for chapter 13 1/31/19
Case number:          9:19−bk−00846−FMD



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                               About Debtor 1:                                              About Debtor 2:
1. Debtor's full name                          Alia Fontes

2. All other names used in the
   last 8 years
                                               5007 Fairhaven Lane
3. Address                                     Naples, FL 34109
                                               Joseph Trunkett                                              Contact phone 239−790−4529
4. Debtor's  attorney
   Name and address
                                               Trunkett Law Firm, LLC
                                               2271 McGregor Boulevard, Suite 300                           Email: jtrunkettecf@gmail.com
                                               Fort Myers, FL 33901

5. Bankruptcy Trustee                          Jon Waage                                                    Contact phone 941−747−4644
     Name and address                          P O Box 25001
                                               Bradenton, FL 34206−5001

6. Bankruptcy Clerk's Office                                                                                Hours open:
     Documents in this case may be filed                                                                    Monday − Friday 8:30 AM − 4:00PM
     at this address.                          801 N. Florida Ave. Suite 555
     You may inspect all records filed in      Tampa, FL 33602−3899
     this case at this office or online at                                                                  Contact phone 813−301−5162
      www.pacer.gov.
                                                                                                            Date: February 4, 2019
                                                                                                                  For more information, see page 2

Official Form 309I                                      Notice of Chapter 13 Bankruptcy Case                                              page 1
                        Case
                         Case9:19-bk-00846-FMD
                              9:19-bk-00846-FMD Doc
                                                 Doc14
                                                     6                                         Filed 02/14/19
                                                                                                     02/04/19                    Page 9
                                                                                                                                      2 of 11
                                                                                                                                           2
Debtor Alia Fontes                                                                                                                        Case number 9:19−bk−00846−FMD

7. Meeting of creditors
    Debtors must attend the meeting to     March 7, 2019 at 09:30 AM                                                    Location:
    be questioned under oath. In a joint                                                                                United States Courthouse Federal Bldg., 2110
    case, both spouses must attend.                                                                                     First Street 2−101, Fort Myers, FL 33901
    Creditors may attend, but are not      The meeting may be continued or adjourned to a
    required to do so. You are reminded    later date. If so, the date will be on the court
    that Local Rule 5073−1 restricts the   docket.
    entry of personal electronic devices
    into the Courthouse.
                                              *** Debtor(s) must present Photo ID and acceptable
                                             proof of Social Security Number at § 341 meeting. ***
8. Deadlines                               Deadline to file a complaint to challenge                                             Filing deadline: May 6, 2019
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following
   deadlines.                              You must file:
                                           • a motion if you assert that the debtors are
                                              not entitled to receive a discharge under
                                              U.S.C. § 1328(f) or
                                           • a complaint if you want to have a particular
                                              debt excepted from discharge under
                                              11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                                   Filing deadline: April 11, 2019
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                                    For a governmental unit: 180 days from
                                           claim:                                                                                the date of filing



                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be filed online at
                                           the Court's website at www.flmb.uscourts.gov, or obtained at www.uscourts.gov or at any bankruptcy clerk's
                                           office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                           a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                           For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                           including the right to a jury trial.
                                           Attention Mortgage Holders: Attachments to your Proof of Claim may be required by changes to Rule 3001.
                                           Forms and attachments are available at at www.uscourts.gov.


                                           Deadline to object to exemptions:                                                      Filing deadline:        30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                                             conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                                              meeting of creditors
                                           may file an objection.

9. Filing of plan, hearing on              The plan will be sent separately. The initial confirmation hearing will be held on:
   confirmation of plan                    May 2, 2019 at 01:30 PM, Location: Room 4−102, Courtroom E, United States Courthouse, 2110 First St.,
                                           Fort Myers, FL 33901

                                           Debtors and their attorneys are not required to attend the Initial Confirmation Hearing because, in most cases, the Initial
                                           Confirmation Hearing will be continued to a date after the deadline for filing proofs of claim. However, the Court will hear
                                           and may rule on motions and objections that are separately noticed for hearing for the same time as the Initial Confirmation
                                           Hearing.
                                           Local Rule 5073−1 restricts the entry of electronic devices and mobile phones into the Courthouse.
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to extend the deadline in
                                           this notice. Consult an attorney familiar with United States bankruptcy law if you have any questions about your rights in this case.
    address
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts according to a plan. A plan is
                                           not effective unless the court confirms it. You may object to confirmation of the plan and appear at the confirmation hearing. A copy of
    bankruptcy case                        the plan, if not enclosed, will be sent to you later, and if the confirmation hearing is not indicated on this notice, you will be sent notice
                                           of the confirmation hearing. The debtor will remain in possession of the property and may continue to operate the business, if any,
                                           unless the court orders otherwise.

12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and distributed to creditors, even if
                                           the case is converted to chapter 7. Debtors must file a list of property claimed as exempt. You may inspect that list at the bankruptcy
                                           clerk's office or online at www.pacer.gov. If you believe that the law does not authorize an exemption that debtors claimed, you may
                                           file an objection by the deadline.

13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt. However,
                                           unless the court orders otherwise, the debts will not be discharged until all payments under the plan are made. A discharge
                                           means that creditors may never try to collect the debt from the debtors personally except as provided in the plan. If you
                                           want to have a particular debt excepted from discharge under 11 U.S.C. § 523(a)(2) or (4), you must file a complaint and
                                           pay the filing fee in the bankruptcy clerk's office by the deadline. If you believe that the debtors are not entitled to a
                                           discharge of any of their debts under 11 U.S.C. § 1328(f), you must file a motion. The bankruptcy clerk's office must
                                           receive the objection by the deadline to object to exemptions in line 8.
14. Voice Case Info. System                McVCIS provides basic case information concerning deadlines such as case opening and closing date, discharge date and
    (McVCIS)                               whether a case has assets or not. McVCIS is accessible 24 hours a day except when routine maintenance is performed. To
                                           access McVCIS toll free call 1−866−222−8029.


Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                                                     page 2
                             Case 9:19-bk-00846-FMD
Label Matrix for local noticing              Alia Fontes Doc 14 Filed 02/14/19   Page
                                                                                   (p)BB10
                                                                                         ANDofT 11
113A-9                                       5007 Fairhaven Lane                    PO BOX 1847
Case 9:19-bk-00846-FMD                       Naples, FL 34109-0760                  WILSON NC 27894-1847
Middle District of Florida
Ft. Myers
Thu Feb 14 17:04:19 EST 2019
(p)CAINE & WEINER COMPANY                    Capital One                            Capital One Auto Finance
12005 FORD ROAD 300                          Attn: Bankruptcy                       Attn: Bankruptcy
DALLAS TX 75234-7262                         Po Box 30285                           Po Box 30285
                                             Salt Lake City, UT 84130-0285          Salt Lake City, UT 84130-0285


Capital One/Dress Barn                   CarMax Auto Finance                        Credit One Bank
Attn: Bankruptcy                         Attn: Bankruptcy                           Attn: Bankruptcy
Po Box 30285                             Po Box 440609                              Po Box 98873
Salt Lake City, UT 84130-0285            Kennesaw, GA 30160-9511                    Las Vegas, NV 89193-8873


Department of Revenue                    ERC/Enhanced Recovery Corp                 Internal Revenue Service
PO Box 6668                              Attn: Bankruptcy                           P.O. Box 7346
Tallahassee, FL 32314-6668               8014 Bayberry Road                         Philadelphia, PA 19101-7346
                                         Jacksonville, FL 32256-7412


Kohls/Capital One                        LendingClub                                Midland Funding
Attn: Bankruptcy                         Attn: Bankruptcy                           2365 Northside Dr Ste 300
Po Box 30285                             71 Stevenson St, Ste 1000                  San Diego, CA 92108-2709
Salt Lake City, UT 84130-0285            San Francisco, CA 94105-2967


Nissan Motor Acceptance                  Nordstrom FSB                              Pacific Union Financial
Attn: Bankruptcy Dept                    Attn: Bankruptcy                           1603 Lbj Fwy Ste 500
Po Box 660360                            Po Box 6555                                Farmers Branch, TX 75234-6071
Dallas, TX 75266-0360                    Englewood, CO 80155-6555


Pacific Union Financial                  Santander Consumer USA                     Suncoast Cu
Attn: Bankruptcy                         Attn: Bankruptcy                           Attn: Bankruptcy
1603 Lbj Freeway, Suite 500              Po Box 961245                              Po Box 11904
Farmers Branch, TX 75234-6071            Fort Worth, TX 76161-0244                  Tampa, FL 33680-1904


Suncoast Cu                              Synchrony Bank/Chevron                     Synchrony Bank/Gap
Attn: Col 002                            Attn: Bankruptcy Dept                      Attn: Bankruptcy Dept
Po Box 11904                             Po Box 965060                              Po Box 965060
Tampa, FL 33680-1904                     Orlando, FL 32896-5060                     Orlando, FL 32896-5060


Synchrony Bank/Sams                      Synchrony Bank/TJX                         Target
Attn: Bankruptcy                         Attn: Bankruptcy Dept                      Target Card Services
Po Box 965060                            Po Box 965060                              Mail Stop NCB-0461
Orlando, FL 32896-5060                   Orlando, FL 32896-5060                     Minneapolis, MN 55440


(p)WELLS FARGO BANK NA                   Wells Fargo Dealer Services                Wilshire Lakes Master Association, inc.
1 HOME CAMPUS                            Attn: Bankruptcy                           c/o James R. De Furio, P.A.
MAC X2303-01A                            Po Box 19657                               201 E. Kennedy Blvd., Suite 775
DES MOINES IA 50328-0001                 Irvine, CA 92623-9657                      Tampa, FL 33602-5882
                             Case
United States Trustee - FTM7/13 7+ 9:19-bk-00846-FMD
                                              Jon Waage + Doc 14                Filed 02/14/19        Page  11Trunkett
                                                                                                        Joseph  of 11 +
Timberlake Annex, Suite 1200                  P O Box 25001                                               Trunkett Law Firm, LLC
501 E Polk Street                             Bradenton, FL 34206-5001                                    2271 McGregor Boulevard, Suite 300
Tampa, FL 33602-3949                                                                                      Fort Myers, FL 33901-3314




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Bb&T                                                 Caine & Weiner                                       Wells Fargo Bank
Attn: Bankruptcy                                     Attn: Bankruptcy                                     Attn: Bankruptcy Dept
Po Box 1847                                          Po Box 5010                                          Po Box 6429
Wilson, NC 27894                                     Woodland Hills, CA 91365                             Greenville, SC 29606


End of Label Matrix
Mailable recipients    32
Bypassed recipients     0
Total                  32
